Client Name: Client Project Name:TPMT 2015-4 Deal Loan Count:26 Pay History Export Loans in Report:26 Postal Code Current Rate Current P&I Current Balance Pay History In File - Available For Review Collection Comments In File/Available For Review Pay History Doc As Of Next Due Date Verified Pmts Applied to PMI Early Payment Default Current Contractual P&I Pay History - Current Escrow - Impound Payment Total Monthly Payment Interest Paid Through Date P&I Changed in Last 12 Months Payment String Pay History - Delinquent Days Pay History - Unpaid Pay History - MUNI Pay History - Months Rpt Late Payments x30 Late Payments x60 Late Payments x90 Late Payments x120 Late Payments x150 Late Payments x180 Late Payments x210 Late Payments x240 Plus xxxxxx (No Data) Yes (No Data) 10/01/2013 12/01/2013 No Not Applicable 11/01/2013 No 0 0 0 24 5 3 0 0 0 0 0 0 xxxxxx (No Data) Yes (No Data) 10/01/2013 11/01/2013 No Not Applicable 10/01/2013 No 0 0 0 24 0 0 0 0 0 0 0 0 xxxxxx (No Data) Yes (No Data) 10/01/2013 11/01/2013 No Not Applicable 10/01/2013 No 0 0 0 24 16 0 0 0 0 0 0 0 xxxxxx (No Data) Yes (No Data) 10/01/2013 11/01/2013 No Not Applicable 10/01/2013 No 0 0 0 24 0 0 0 0 0 0 0 0 xxxxxx (No Data) Yes (No Data) 10/01/2013 11/01/2013 No Not Applicable 10/01/2013 No 0 0 0 24 0 0 0 0 0 0 0 0 xxxxxx (No Data) Yes (No Data) 10/01/2013 11/01/2013 No Not Applicable 10/01/2013 Yes 0 0 0 24 1 0 0 0 0 0 0 0 xxxxxx (No Data) Yes (No Data) 10/01/2013 11/01/2013 No Not Applicable 10/01/2013 No 0 0 0 24 0 0 0 0 0 0 0 0 xxxxxx (No Data) Yes (No Data) 10/01/2013 10/01/2013 No Not Applicable 09/01/2013 No 0 0 0 24 7 0 0 0 0 0 0 0 xxxxxx (No Data) Yes (No Data) 10/01/2013 10/01/2013 No Not Applicable 09/01/2013 No 0 0 0 24 3 0 0 0 0 0 0 0 xxxxxx (No Data) Yes (No Data) 10/01/2013 11/01/2013 No Not Applicable 10/01/2013 No 0 0 0 24 0 0 0 0 0 0 0 0 xxxxxx (No Data) Yes (No Data) 10/01/2013 11/01/2013 No Not Applicable 10/01/2013 No 0 0 0 24 0 1 0 0 0 0 0 0 xxxxxx (No Data) Yes (No Data) 10/01/2013 11/01/2013 No Not Applicable 10/01/2013 No 0 0 0 24 3 1 1 1 1 1 1 0 xxxxxx (No Data) Yes (No Data) 10/01/2013 11/01/2013 No Not Applicable 10/01/2013 No 0 0 0 24 3 3 2 1 0 0 0 0 xxxxxx (No Data) Yes (No Data) 10/01/2013 11/01/2013 No Not Applicable 10/01/2013 No 0 0 0 24 4 0 0 0 0 0 0 0 xxxxxx (No Data) Yes (No Data) 10/01/2013 10/01/2013 No Not Applicable 09/01/2013 No 0 0 0 24 1 0 0 0 0 0 0 0 xxxxxx (No Data) Yes (No Data) 10/01/2013 10/01/2013 No Not Applicable 09/01/2013 No 0 0 0 24 6 0 0 0 0 0 0 0 xxxxxx (No Data) Yes (No Data) 10/01/2013 11/01/2013 No Not Applicable 10/01/2013 No 0 0 0 24 4 0 0 0 0 0 0 0 xxxxxx (No Data) Yes (No Data) 10/01/2013 11/01/2013 No Not Applicable 10/01/2013 No 0 0 0 24 4 1 0 0 0 0 0 0 xxxxxx (No Data) Yes (No Data) 10/01/2013 11/01/2013 No Not Applicable 10/01/2013 No 0 0 0 24 0 0 0 0 0 0 0 0 xxxxxx (No Data) Yes (No Data) 10/01/2013 11/01/2013 No Not Applicable 10/01/2013 Yes 0 0 0 0 0 0 0 0 0 0 0 0 xxxxxx (No Data) Yes (No Data) 10/01/2013 10/01/2013 No Not Applicable 09/01/2013 No 0 0 0 24 10 1 0 0 0 0 0 0 xxxxxx (No Data) Yes (No Data) 10/01/2013 11/01/2013 No Not Applicable 10/01/2013 No 0 0 0 24 0 0 0 0 0 0 0 0 xxxxxx (No Data) Yes (No Data) 10/01/2013 10/01/2013 No Not Applicable 09/01/2013 No 0 0 0 24 1 4 0 0 0 0 0 0 xxxxxx (No Data) Yes (No Data) 10/01/2013 10/01/2013 No Not Applicable 09/01/2013 No 0 0 0 24 0 0 0 0 0 0 0 0 xxxxxx (No Data) Yes (No Data) 10/01/2013 10/01/2013 No Not Applicable 09/01/2013 No 0 0 0 24 10 0 0 0 0 0 0 0 xxxxxx (No Data) Yes (No Data) 10/01/2013 09/01/2013 No Not Applicable 08/01/2013 No U10110001000111111101011 30 1 0 24 14 0 0 0 0 0 0 0 ©2015 Clayton Services LLC. All rights reserved. Ownership and use of this report is governed by the legal agreement between Clayton and the party for which it was prepared. Any use not expressly authorized by such agreement, including reliance on this report by anyone other than such party, is prohibited.
